DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/01/2022 has been entered.  Claim(s) 1, 3, 5, and 7 have been amended. Claim(s) 10-20 were previously withdrawn.  Accordingly, claim(s) 1-20 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 3, 5, and 7 have overcome the 112(b) rejections previously set forth in the Office Action mailed 04/01/2022.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 1 are moot as they rely upon amended claim limitations. The rejection of claim(s) 1 as amended may be found below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapeau (US 2018/0345879 - of record).
Regarding claim 1, Chapeau teaches a method wherein a carrier part (blank) is laid upon the receiving surface of a receiving device (platform) (placing an undeformed blank on to a platform) ([0005] and [0007]). At least one depositing unit comprising nozzle 3 (nozzle) deposits fluid, curable plastic on to the carrier part (extruding an additive manufacturing material via a nozzle onto the blank) ([0005] and [0008]). Chapeau teaches wherein forming a plastic part connected to the carrier part, the plastic can be deposited in a manner such that the plastic part comprises a structured surface corresponding to the structured receiving surface, and the plastic cures after such deposition ([0008] and [0012]).
The limitation “to simultaneously deform and contour the blank and an extrudate AM material into a part taking on a shape of the platform” is a recitation of intended result of the process step of “extruding an additive manufacturing (AM) material via a nozzle onto the blank” A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. MPEP 2114.04(I).
Regarding claim 2, as applied to claim 1, Chapeau teaches wherein the carrier part can be flexible, arched, and/or curved (wherein the platform comprises a membrane) ([0006]).
Regarding claim 8, as applied to claim 1, Chapeau teaches wherein the deposition in a layered manner may be carried out for example by depositing a meander shaped strand of the fluid, curable plastic or by depositing a number of parallel strands of the fluid, curable plastic in one plane next to one another (wherein the extrudate AM material is extruded onto the blank using a spaghetti infill printing technique) ([0017]).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chapeau (US 2018/0345879 - of record), as applied to claim 1, and in further view of Huttunen (US 2021/0046704 - of record).
Regarding claim 4, as applied to claim 1, although Chapeau does not specify wherein the platform comprises an array of pins.
However, in the same field of endeavor, tools for three-dimensional printing, Huttunen teaches a method wherein an array 101 of parallel pins are provided such that the shape of the object 120 can be reproduced by the array 101([0031]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the receiving device (platform) taught by Chapeau with the array of parallel pins taught by Huttunen such that the shape of an object can be reproduced by the array 101 ([0031]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chapeau (US 2018/0345879 - of record), as applied to claim 1, and in further view of Rodriguez (US 2017/0100903 - of record).
Regarding claim 6, as applied to claim 1, although Chapeau does not specify wherein the platform comprises a forming cup with a vacuum.
However, in the same field of endeavor, methods for three-dimensional printing, Rodriguez teaches a method wherein inside the cylinder support structure 550 (platform), the layered lens 510 is held 
on support platform 560 (forming cup) which is coupled to or integrated with the support structure 550 ([0036]).  The cylinder 550 has an output port, evacuation channel or other opening 562 through which air can be extracted to create a vacuum ([0036]).  A pump or other vacuum device (not shown) is coupled to the cylinder 550 (forming cup) and connected to or with the opening 562 ([0036]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the receiving device (platform) taught by Chapeau with support platform, cylinder support structure, vacuum device taught by Rodriguez in order to create a vacuum force internal to the cylinder, which causes the membrane to deform. (Fig. 5; [0038]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chapeau (US 2018/0345879 - of record).
Regarding claim 9, as applied to claim 1, although Chapeau does not specify a plurality of nozzlez, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to duplicate the nozzle attached to the at least one depositing unit taught by Chapeau, since it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(B).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL M NELSON/Examiner, Art Unit 1743
                                                                                                                                                                                                        /NAHIDA SULTANA/Primary Examiner, Art Unit 1743